DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 August 2018 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “Phthalimide” is misspelled as “phtalimide” at ¶ [0096].
Appropriate correction is required.
Claim Objections
Claim 29 is objected to because of the following informalities:  “Phthalimide” is misspelled as “phtalimide” at Line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	With regard to Claim 29, the claim refers to diagram H-4 of Claim 27 from which Claim 29 depends, and recites that the composition of said diagram is selected from the group consisting of a succinimide and a phthalimide; however diagram H-4 does not permit either since the diagram cannot accommodate two nitrogen-bound acyl groups.  Accordingly, the claim is unclear.  For purposes of examination, succinimide and phthalimide compositions are understood to read upon the claim without being subject to constraints imposed by the configuration of diagram H-4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/189762 to Sinapi et al. (“Sinapi”), an English translation of which is US 2015/0191391 and is referred-to herein, in view of US 6,849,308 to Speakman et al. (“Speakman”).
	With regard to Claim 16, Sinapi teaches a method of making an etched glass article comprising the steps of jetting UV-curable ink via an inkjet on a glass surface, curing the ink, etching surfaces of the glass not masked by the cured ink layer, and solubilizing the cured ink layer in an aqueous solution (see Abstract; FIG. 1; ¶¶ [0019], [0041], [0054]).  Sinapi teaches using an aqueous detergent for removal of the cured UV ink without particular limitation; however the reference does not expressly teach an alkaline solution.  Speakman is similarly directed to methods of providing etch masks using UV-curable ink, and teaches removal of cured ink layers via an alkaline solution (see Abstract; Col. 5, Lns. 12-19; Col. 28, Lns. 16-20).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the 
	With regard to Claim 17, Speakman teaches stripping using the same alkaline solutions as those disclosed by the instant Specification, i.e. - sodium or potassium hydroxide (see Speakman at Col. 28, Lns. 16-20).  Further, it is otherwise obvious to optimize processes such as those of Sinapi and Speakman by reducing the duration of process steps in order to improve process throughput.
	With regard to Claim 18, Speakman teaches using UV LEDs for curing (see Col. 4, Lns. 40-49).
	With regard to Claim 19, Sinapi teaches drying the jetted ink (see ¶ [0033]).  The reference does not expressly teach the claimed duration between jetting and curing; however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have waited at least the claimed duration in the process of Sinapi in order to ensure drying of the ink as taught.
	With regard to Claim 20, Sinapi teaches drying to evaporate solvents present in the ink composition (see ¶ [0033]); however the reference does not expressly teach heating.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted a heating step in the method of Sinapi in order to expedite drying and evaporation as taught by the reference.
	With regard to Claim 21, Sinapi teaches glass sheet substrates (see ¶ [0028]).
	With regard to Claims 22-23, Sinapi teaches jetting from multiple inkjet heads and inclusion of dyes and/or pigments in the curable composition (see Abstract; ¶¶ [0019], [0040]-[0041]).
.
3.	Claims 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sinapi in view of Speakman as applied to Claims 24 and 25, and further in view of US 2012/0283349 to J. Loccufier (“Loccufier”).
	With regard to Claims 26-33, Sinapi and Speakman do not particularly limit the UV-curable compositions; however the references do not expressly teach the claimed constituents.  Loccufier is directed to UV-curable ink compositions suitable for printing via inkjet and curable via UV LEDs comprising the claimed constituents (see Abstract; ¶¶ [0039], [0045]-[0048]; Tables 1-3; Examples).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed types of UV-curable compositions in the method of Sinapi, as taught by Loccufier, with a reasonable expectation of success.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
4.	Claims 16 and 18-23 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1-7 of prior U.S. Patent No. 10,793,468.  This is a statutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715